Citation Nr: 9931686	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for narcolepsy.

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claims for service connection 
for narcolepsy and a back disability.  

In a statement dated in March 1997, the veteran indicated 
that he wanted a hearing before the Board.  Although a 
hearing was scheduled, and the veteran reported for it, he 
consented to an informal hearing in September 1998.  He was 
advised that he had the option to appear at a later date at a 
formal hearing before a hearing officer or a Board member.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Narcolepsy was not demonstrated during service, and has 
not been documented following the veteran's discharge from 
service.

2. The service medical records are negative for complaints or 
findings of a back disability.

3. Narrowing of the lumbosacral joint spaces was initially 
identified many years after service, and there is no 
competent medical evidence linking it to service or any 
incident incurred therein.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for narcolepsy.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

On a report of medical history in November 1973, in 
conjunction with the enlistment examination, it was indicated 
that the veteran had frequent trouble sleeping.  No 
neurologic abnormalities were noted on the enlistment 
examination in November 1973.  The service medical records 
show that the veteran was referred to the neuropsychiatric 
clinic in August 1974 and complained of a four year history 
of episodes of inability to move when awakening from sleep or 
falling asleep.  These had occurred almost nightly for the 
previous three weeks, and were sometimes associated with 
visual phenomena.  At the onset, the veteran heard a sharp 
whistle.  He also had problems falling asleep when there was 
decreased stimuli.  The impression was hypnagogic phenomena.  
He was referred to the neurology clinic, where he was seen in 
October 1974. At that time, he reported a three to four year 
history that, every two to three nights, when falling asleep 
or in the middle of the night, he awoke paralyzed, heard a 
sharp whistle and when opening his eyes, he saw people 
standing over him.  He indicated that this was frightening to 
him.  It was also noted that with decreased stimuli, he could 
fall asleep without warning.  The impression was narcolepsy 
syndrome.  Later that month, it was noted that he had 
hypnagogic hallucinations, sleep paralysis and sleep attacks.

When the veteran was hospitalized from July to August 1975, 
it was reported that since the age of fifteen, he had 
experienced frequent episodes of falling asleep when sitting 
down and persistent insomnia.  This problem first began when 
he would fall asleep in high school class after working at a 
job all night.  In addition, he stated that occasionally upon 
awakening, he was paralyzed for a few minutes and would 
experience visual and frightening hallucinations.  He could 
only be awakened by vigorous shaking.  Since joining the 
service, he had continued to be bothered by these phenomena, 
in particular, falling asleep on night duty.  The attacks of 
falling asleep only occurred while he was sitting down and 
had never resulted in an injury.  A brain scan, skull X-rays, 
an electroencephalogram and a 24-hour sleep-deprived 
electroencephalogram were all normal.  A routine urine screen 
for drugs revealed a common street drug hallucinogenic.  The 
diagnosis was that the veteran's neurological examination was 
normal.  It was indicated that he appeared to have a long-
standing disturbance of R.E.M. sleep and a history which 
could be consistent with narcolepsy-sleep attacks, sleep 
paralysis, and hypnagogic hallucinations.  However, in light 
of the fact that the street drug was detected, the diagnosis 
of narcolepsy could not be made at that time.

On a report of medical history in September 1975, in 
conjunction with the discharge examination, the veteran 
related that he had had trouble sleeping for about four 
years.  It was noted that he had been evaluated earlier that 
year, and possible narcolepsy was not confirmed.

The service medical records also show that the veteran 
complained of insomnia in September 1975.  In November 1975, 
it was noted that the veteran denied drugs of any kind since 
before the July 1975 hospitalization.  He reported that he 
continued to have nightmares, and he associated going to 
sleep in the daytime with loss of sleep following nightmares.  
There was no history of ever having fallen asleep while 
standing up or while talking to someone.  There was nothing 
in the veteran's history to suggest a true narcolepsy and 
nothing at that time to indicate the need for further 
neurological evaluation.  

A Department of Veterans Affairs (VA) examination of the 
spine was conducted in September 1996.  The veteran stated 
that he had not at anytime had any back injuries.  He denied 
any falls or trauma or accidents.  He complained of pain 
across the low lumbar area.  An examination disclosed normal 
posture.  There was no spasm, tightness or tenderness.  There 
was no pain on motion.  An X-ray of the lumbar spine revealed 
narrowing of the lumbosacral joint space, and this was 
probably developmental in origin.  The diagnosis was normal 
spine.

The veteran was afforded a VA general medical examination in 
September 1996.  He related that his main trouble was back 
pain, but specifically denied any injury.  He complained over 
and over that he had nightmares and that there were times 
when he woke up from a nightmare short of breath.  He also 
described having three episodes of seeming to be awake and 
asleep at the same time, and that this had occurred four 
times in the previous three years.  The examiner could not 
get any history that would fit either with an epilepsy 
syndrome or a narcolepsy syndrome.  He admitted to drinking 
and drug use, both of which had stopped.  Following an 
examination, the diagnoses were by history, long-term 
alcoholism and long term drug use.  It was the examiner's 
opinion that the veteran's complaints were predominantly 
secondary to the very long-term drug and alcohol use.

The veteran was afforded a psychiatric examination by the VA 
in September 1996.  He reported that he was drowsy and had 
trouble sleeping.  It was indicated that he had seen a 
physician who said something about narcolepsy, and gave him 
medication.  An examination showed he had symptoms that 
seemed to resemble narcolepsy or fugue-like states.  He did 
not describe them well.  The examiner deferred the diagnosis 
pending psychological testing and an electroencephalogram.  

A VA examination for epilepsy and narcolepsy was conducted in 
September 1996.  The veteran alleged that his sleepy states 
occurred frequently, often during the day.  The diagnosis was 
deferred pending an electroencephalogram and psychological 
testing.

The veteran was afforded psychological testing by the VA in 
October 1996.  It was reported that his problems with 
nightmares began as a child, around the age of 10 or so, and 
persisted to the present.  Although he did not note a 
connection to head trauma, the veteran related that he fell 
off the back of a pick-up truck at age 10 or 11, and he felt 
that the nightmares began around that time.  He was not sure 
if he had been unconscious.  Following an evaluation and 
psychological testing, it was noted that the veteran's self-
report was consistent with some type of sleep disorder, even 
though his description was not typical of one specific type 
of sleep disorder, but seemed to present as a somewhat 
atypical picture of several different sleep disorders.  
Without evidence of sleep studies, it would appear that the 
best diagnostic impression was sleep terror disorder.  It was 
further indicated that the veteran reported the time of onset 
of this sleep disturbance and other problems to his 
childhood, around age 10, well before service.  Therefore, 
his self-report suggested that the problem existed well prior 
to service.  It was noted that the veteran described symptoms 
which appeared to suggest narcolepsy, and this diagnosis 
would offer some explanation for the intense dream-like 
imagery he had in initially falling asleep (possibly being 
hypnagogic hallucinations), as well as his description of a 
type of sleep paralysis that often occurred in individuals 
with narcolepsy.  On the other hand, the veteran did not 
report the sleep he gets as refreshing, which is part of the 
criteria for narcolepsy and, therefore, inconsistent with 
narcolepsy.  

The assessments were sleep terror disorder and polysubstance 
dependence, in reported remission.  In summary, it was 
indicated that the veteran had a long-standing sleep disorder 
that dated to his childhood.  Based on the current 
evaluation, it was best seen as a sleep terror disorder, even 
though there were some question about this diagnosis.  
Nonetheless, the veteran reported having had this problem 
since age 10 and it did not appear related or worsened during 
service.  On the other hand, his very extensive problems with 
substances and alcohol over the years could very well have 
played a role in the maintenance or worsening of sleep 
problems.  It was also of interest that the veteran had a 
head injury at age 10 or 11, around the time of the onset of 
his sleep problems, although he was not able to indicate if 
the head injury preceded his sleep problem at that time.  The 
examiner commented that the question whether the veteran's 
condition was service-connected appeared resolved by the 
veteran's report that the problems began in childhood.  

An electroencephalogram was conducted by the VA in November 
1996 and was interpreted as being within normal limits.  
Further testing was recommended.  

The examiner who conducted the neurological examination 
prepared an addendum to his report following the 
psychological testing and the electroencephalogram.  The 
diagnoses were sleep terror disorder, polysubstance abuse and 
findings insufficient to diagnose a neurological disease.  



Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

With respect to the claim for service connection for 
narcolepsy, the Board acknowledges that the veteran underwent 
evaluation during service for complaints associated with it.  
In October 1974, it was concluded that he had narcolepsy 
syndrome.  It is significant to point out, however, that the 
veteran was thoroughly evaluated for sleep symptoms when he 
was hospitalized from July to September 1975.  His medical 
history, including the fact that narcolepsy had been 
contemplated following a previous work-up, was reviewed.  
Based, in part of the fact that a drug screen was positive, 
it was concluded, however, that a diagnosis of narcolepsy was 
not entered.

The veteran was afforded various evaluations by the VA in 
September and October 1996.  These included psychiatric, 
psychological testing and neurological examinations.  The 
psychologist noted that while some of the veteran's symptoms 
were consistent with narcolepsy, the veteran's sleep 
disturbance was best characterized as a sleep terror 
disorder.  Thus, it must be concluded that narcolepsy was not 
established in service, and has not been demonstrated 
following the veteran's discharge from service.  The Court 
has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In Brammer v. Derwinski,  3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claim is not well grounded.

In any event, the Board points out that the psychologist 
opined that the veteran's sleep terror disorder had been 
present prior to service, and did not increase in severity 
therein.  Accordingly, there is no basis on which a grant of 
service connection for a sleep disturbance disorder may be 
predicated.  

With respect to the claim for service connection for a back 
disability, the Board points out that the service medical 
records are negative for complaints or findings pertaining to 
the lumbar spine.  Moreover, there were no clinical 
abnormalities of the spine on the VA examination in September 
1996.  The Board concedes that narrowing of the lumbar spine 
was identified on an X-ray at that time.  There is no 
competent medical evidence linking this x-ray finding of the 
lumbar spine to any incident of service.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a back disability which 
is related to service are neither competent nor probative of 
the issue in question.  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  Accordingly, the Board concludes that the claim for 
service connection for a back disability is not well 
grounded.  



ORDER

Service connection for narcolepsy is denied

Service connection for a back disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

